             UNITED STATES COURT OF INTERNATIONAL TRADE
      Hon. Timothy C. Stanceu, Hon. Jennifer Choe-Groves, Hon. M. Miller Baker
__________________________________________
                                              )
OMAN FASTENERS, LLC, et al.,                  )
                                              )
            Plaintiffs,                       )
                                              )
      v.                                      )    Consol. Court No. 20-00037
                                              )
THE UNITED STATES; et al.,                    )
                                              )
            Defendants.                       )
__________________________________________)


               UNOPPOSED MOTION FOR ENTRY OF FINAL JUDGMENT
                       AND DISPOSITION OF THIS ACTION

       Pursuant to the Joint Status Report filed today by the parties to this action, ECF No. 105,

Plaintiffs respectfully move the Court for entry of an order fully adjudicating the claims alleged in

Count I of Plaintiffs’ Complaints. In addition, Plaintiffs move the Court to dismiss Counts II and

III of Plaintiffs’ Complaints, without prejudice, resulting in a complete and final adjudication of

this action. On April 30, 2021, counsel for Plaintiffs consulted with Meen-Geu Oh, counsel for

Defendants, who indicated that Defendants do not oppose this Motion.

       In the Court’s letter to the parties, ECF No. 104, the Court noted that in PrimeSource

Building Products, Inc. v. United States, Slip Op. 21-08 (Jan. 27, 2021) (“PrimeSource I”) and

PrimeSource Building Products, Inc. v. United States, Slip Op. 21-36 (Apr. 5, 2021)

(“PrimeSource II”), it had adjudicated a claim that was, in substance, parallel and substantially

similar to the claim alleged in Count I of the Complaint in this case. It also noted that it had entered

summary judgment in favor of the plaintiff in PrimeSource II. At the Court’s request, the parties

have conferred and agree on a procedure for a disposition of this case. Pursuant to that agreement,




                                                   1
as set forth in the Joint Status Report filed today by the parties, Plaintiffs respectfully move the

Court for entry of an order resulting in a complete and final adjudication of this action.

       First, the Court should deny Defendant’s Motion to Dismiss Count I of Plaintiffs’

Complaints, ECF No. 57, and grant Plaintiffs’ Motion for Summary Judgment with Respect to

Count I of the Plaintiffs’ Complaint, ECF No. 65. As was true in the PrimeSource litigation prior

to the Court’s entry of judgment, Defendants in this case have represented to the Court that they

do not intend to introduce any additional evidence related to potential factual disputes or additional

factual information showing that Proclamation 9980 satisfied the requirements of 19 U.S.C.

§ 1862(b)(2)(A). Plaintiffs understand that Defendants’ position remains that the procedural

preconditions for the issuance of Proclamation 9980 were met by the Secretary’s 2018 Steel Report

and the timely issuance of Proclamation 9705, but this Court has already rejected that position.

Therefore, there is no reason for this Court not to grant Plaintiffs’ Motion for Summary Judgment

on Count I of the Complaints.

       Second, upon the Court’s decision on the parties’ motions with respect to Count I, the stays

of Counts II and III of the Complaints will be lifted. (See ECF Nos. 46, 54). Plaintiffs move the

Court to then dismiss both of those Counts, without prejudice.

       Third, upon the Court’s grant of summary judgment on Count I and dismissal without

prejudice of Counts II and III, Plaintiffs move the Court to enter a judgment that Proclamation

9980 is invalid as contrary to law and that directs that the entries affected by this litigation be

liquidated without the assessment of duties pursuant to Proclamation 9980, with refund of any

deposits for such duty liability that may have been collected pursuant to Proclamation 9980.




                                                  2
        Finally, Plaintiffs move the Court to order other appropriate relief, including terminating

Plaintiffs’ obligations to post continuous bonds to cover duties enacted pursuant to Proclamation

9980.


Dated: April 30, 2021
                                                             /s/ Michael P. House
                                                             Michael P. House
                                                             Andrew Caridas
                                                             Shuaiqi Yuan
                                                             PERKINS COIE LLP
                                                             700 Thirteenth St., NW, Suite 800
                                                             Washington, D.C. 20005
                                                             202-654-6288
                                                             mhouse@perkinscoie.com
                                                             Counsel to Oman Fasteners, LLC




                                                 3
                                    CERTIFICATE OF SERVICE

          I hereby certify that on this 30th day of April, 2021, I electronically filed a copy of the

foregoing using the CM/ECF system, which sent a notification of such filing to all counsel of

record.



                                                                 /s/ Michael P. House
                                                                 Michael P. House




                                                    4
